TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00068-CV




                                  In re Clay Edward Bludau




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               On February 11, 2010, relator Clay Edward Bludau filed a petition for writ of

mandamus, seeking to compel the trial court to grant his motion to transfer venue from

Travis County to Montgomery County. Bludau has since provided this Court with an order from the

trial court, signed February 16, 2010, vacating its prior order and granting the motion to transfer

venue. Accordingly, this original proceeding is now moot. We dismiss the petition for writ of

mandamus.



                                             ___________________________________________

                                             Diane M. Henson, Justice

Before Justices Patterson, Puryear and Henson

Filed: March 10, 2010